UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-4757



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


EFFAT NAJARZADEH,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CR-99-138-A)


Submitted:   March 14, 2000                 Decided:   August 23, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Alan Wartel, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Orin S. Kerr, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Effat Najarzadeh appeals from her jury conviction of immigra-

tion fraud in violation of 18 U.S.C.A. § 1546(a) (West Supp. 1999).

We affirm.

     Najarzadeh argues that the district court denied her the

constitutional right to present a defense when it excluded her

proffered evidence as to abuse she suffered in Iran and as to her

experiences in Canada.   She further contends that the court abused

its discretion when it excluded her polygraph examination report.

See United States v. Ruhe, 191 F.3d 376, 387 (4th Cir. 1999).    We

find that the court acted within its discretion in excluding the

evidence.    See Montana v. Egelhoff, 518 U.S. 37, 41 (1996); Taylor

v. Illinois, 484 U.S. 400, 408 (1988).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2